Per Curiam.
The dismissal of the first five defenses was correct. We are also of the opinion that the dismissal of the sixth defense as pleaded was right. While a merely colorable transfer carried *784out for the purpose of defrauding the tenant by preventing him from offsetting his demands might constitute a valid equitable defense (Horodenker Realty Co., Inc., v. Kramer, 185 N. Y. Supp. 67; Sheridan v. Mayor, 68 N. Y. 30, at p. 32) it should appear to substantiate such defense that the effect of the transfer would be to preclude the defendant from otherwise collecting his claim or enforcing his rights. (See Birdsall v. Read, 188 App. Div. 46.)
Final order and intermediate orders affirmed, with twenty-five dollars costs, with leave to appeal to the Appellate Division.
Ail concur; present, Lydon, Levy and Callahan, JJ.